Exhibit 10.4

 

CERUS CORPORATION

AMENDED AND RESTATED 2008 EQUITY INCENTIVE PLAN

 

APPROVED BY THE BOARD OF DIRECTORS ON: APRIL 19, 2017 APPROVED BY STOCKHOLDERS
ON: JUNE 7, 2017

AMENDED AND RESTATED BY THE BOARD OF DIRECTORS ON: APRIL 19, 2019 AMENDED AND
RESTATED BY THE BOARD OF DIRECTORS ON: MAY 23, 2019 APPROVED BY STOCKHOLDERS ON:
JUNE 5, 2019

AMENDED AND RESTATED BY THE BOARD OF DIRECTORS ON: APRIL 11, 2020 APPROVED BY
STOCKHOLDERS ON: JUNE 3, 2020

TERMINATION DATE: APRIL 21, 2026

 

 

1.

GENERAL.

(a)

Successor and Continuation of Prior Plans. The Plan is intended as the successor
to and  continuation of the Cerus Corporation 1999 Equity Incentive Plan, as
amended, and the Cerus Corporation 1998 Non-Officer Stock Option Plan (the
“Prior Plans”). Following the Effective Date, no additional stock awards shall
be granted under the Prior Plans. Any shares remaining available for future
awards under the Prior Plans as of the Effective Date (the “Prior Plans
Available Reserve”) shall become available for issuance pursuant to Awards
granted hereunder. From and after the Effective Date, all outstanding stock
awards granted under either of the Prior Plans (each, a “Prior Plan Award”)
shall remain subject to the terms of the applicable Prior Plan, and from and
after June 7, 2017, all outstanding stock awards granted under the Cerus
Corporation Inducement Plan (the “Inducement Plan”) (each, an “Inducement Plan
Award”) shall remain subject to the terms of the Inducement Plan; provided,
however, that (i) any shares subject to any outstanding Prior Plan Award that,
on or after the Effective Date, expires or terminates for any reason prior to
exercise or settlement and (ii) any shares subject to any outstanding Inducement
Plan Award as of April 13, 2017 that, on or after June 7, 2017, expires or
terminates for any reason prior to exercise or settlement (collectively, the
“Returning Shares”) shall become available for issuance pursuant to Awards
granted hereunder. All Awards granted on or after the Effective Date  of this
Plan shall be subject to the terms of this Plan.

 

 

(b)

Eligible Award Recipients. The persons eligible to receive Awards are Employees,
Directors and Consultants.

 

 

(c)

Available Awards. The Plan provides for the grant of the following Awards: (i)
Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii) Restricted Stock
Awards, (iv) Restricted Stock Unit Awards,

 

(v) Stock Appreciation Rights, (vi) Performance Stock Awards, (vii) Performance
Cash Awards, and (viii) Other Stock Awards.

 

(d)

General Purpose. The Company, by means of the Plan, seeks to secure and retain
the services of the group of persons eligible to receive Awards as set forth in
Section 1(b), to provide incentives for such persons to exert maximum efforts
for the success of the Company and any Affiliate and to provide a means by which
such eligible recipients may be given an opportunity to benefit from increases
in value of the Common Stock through the granting of Stock Awards.

 

 

(e)

Section 162(m) Transition Relief. Notwithstanding anything in the Plan to the
contrary, any provision in the Plan that refers to “performance-based
compensation” under Section 162(m) of the Code will only apply to any Award that
is intended to qualify, and is eligible to qualify, as “performance-based
compensation” under Section 162(m) of the Code pursuant to the transition relief
provided by the Tax Cuts and Jobs Act (the “TCJA”) for remuneration provided
pursuant to a written binding contract which was in effect on November 2, 2017
and which is not modified in any material respect on or after such date, as
determined by the Board, in its sole

 

 

 

--------------------------------------------------------------------------------

discretion, in accordance with the TCJA and any applicable guidance, rulings or
regulations issued by the U.S. Department of the Treasury, the Internal Revenue
Service or any other governmental authority.

 

 

2.

ADMINISTRATION.

(a)

Administration by Board. The Board shall administer the Plan unless and until
the Board delegates administration of the Plan to a Committee or Committees, as
provided in Section 2(c).

 

 

(b)

Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

 

 

(i)To determine from time to time (A) which of the persons eligible under the
Plan shall be granted Awards; (B) when and how each Award shall be granted; (C)
what type or combination of types of Award shall be granted; (D) the provisions
of each Award granted (which need not be identical), including the time or times
when a person shall be permitted to receive cash or Common Stock pursuant to a
Stock Award; and (E) the number of shares of Common Stock with respect to which
a Stock Award shall be granted to each such person.

 

(ii)To construe and interpret the Plan and Awards, and to establish, amend and
revoke rules and regulations for the Plan’s administration. The Board, in the
exercise of this power, may correct any defect, omission or inconsistency in the
Plan or in any Stock Award Agreement or in the written terms of a Performance
Cash Award, in a manner and to the extent it shall deem necessary or expedient
to make the Plan or Award fully effective.

 

 

(iii)

To settle all controversies regarding the Plan and Awards.

 

(iv)To accelerate the time at which a Stock Award may first be exercised  or the
time during which an Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Award stating the time at which it
may first be exercised or the time during which it will vest.

 

(v)To suspend or terminate the Plan at any time. Suspension or termination of
the Plan shall not impair rights and obligations under any Stock Award granted
while the Plan is in effect except with the written consent of the affected
Participant.

 

(vi)To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, relating to
Incentive  Stock  Options  and  certain  nonqualified  deferred  compensation  under  Section
409A of the Code and to bring the Plan and/or Stock Awards into compliance
therewith, subject to the limitations, if any, of applicable law. However,
except as provided in Section 9(a) relating to Capitalization Adjustments,
stockholder approval shall be required for any amendment of the Plan that either
(A) materially increases the number of shares of Common Stock available for
issuance under the Plan, (B) materially expands the class of individuals
eligible to receive Awards under the Plan, (C) materially increases the benefits
accruing to Participants under the Plan or materially reduces the price at which
shares of Common Stock may be issued or purchased under the Plan, (D) materially
extends the term of the Plan, or (E) expands the types of Awards available for
issuance under the Plan, but only to the extent required by applicable law or
listing requirements. Except as provided above, rights under any Award granted
before amendment of the Plan shall not be impaired by any amendment of the Plan
unless (1) the Company requests the consent of the affected Participant, and

(2) such Participant consents in writing.

 

(vii)To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of (A) Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to Covered Employees, (B) Section 422 of the
Code regarding “incentive stock options” or (C) Rule 16b-3.

 

 

--------------------------------------------------------------------------------

(viii)To approve forms of Award Agreements for use under the Plan and to amend
the terms of any one or more Awards, including, but not limited to, amendments
to provide terms more favorable to the  Participant than previously provided in
the Award Agreement, subject to any specified limits in the Plan that are not
subject to Board discretion; provided however, that the Participant’s rights
under any Award shall not be impaired by any such amendment unless (A) the
Company requests the consent of the affected Participant, and

(B) such Participant consents in writing. Notwithstanding the foregoing, subject
to the limitations of applicable law, if any, and without the affected
Participant’s consent, the Board may amend the terms of any one or more Awards
if necessary to maintain the qualified status of the Award as an Incentive Stock
Option or to bring the Award into compliance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued or amended after the Effective Date.

 

(ix)Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Awards.

 

(x)To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees, Directors or Consultants who are
foreign nationals or employed outside the United States.

 

 

(c)

Delegation to Committee.

 

(i)General. The Board may delegate some or all of the administration of the Plan
to a Committee or Committees. If administration of the Plan is delegated to a
Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to  the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may retain the authority to concurrently administer
the Plan with the Committee and may, at any time, revest in the Board some or
all of the powers previously delegated to the Committee, Committees,
subcommittee or subcommittees.

 

(ii)Section 162(m) and Rule 16b-3 Compliance. In the sole discretion of the
Board, the Committee may consist solely of two (2) or more Outside Directors, in
accordance with Section 162(m) of the Code, or solely of two (2) or more
Non-Employee Directors, in accordance with Rule 16b-3. In addition, the Board or
the Committee, in its sole discretion, may (A) delegate to a Committee which
need not consist of Outside Directors the authority to grant Awards to eligible
persons who are either (1) not then Covered Employees and are not expected to be
Covered Employees at the time of recognition of income resulting from such Stock
Award, or

(2) not persons with respect to whom the Company wishes to comply with Section
162(m) of the Code, or

(B) delegate to a Committee which need not consist of Non-Employee Directors the
authority to grant Stock Awards to eligible persons who are not then subject to
Section 16 of the Exchange Act.

 

(d)

Delegation to an Officer. The Board may delegate to one (1) or more Officers the
authority to do one or both of the following (i) designate Employees who are not
Officers to be recipients of Options (and, to the extent permitted by applicable
law, other Stock Awards) and the terms thereof, and (ii) determine the number of
shares of Common Stock to be subject to such Stock Awards granted to such
Employees; provided, however, that the Board resolutions regarding such
delegation shall specify the total number of shares of Common Stock that may be
subject to the Stock Awards granted by such Officer and that such Officer may
not grant a Stock Award to himself or herself. Notwithstanding anything to the
contrary in this Section 2(d), the Board may not delegate to an Officer
authority to determine the Fair Market Value pursuant to Section 13(x)(ii)
below.

 

 

 

--------------------------------------------------------------------------------

(e)

Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board  in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

 

 

(f)

Cancellation and Re-Grant of Stock Awards. Neither the Board nor any Committee
shall have the authority to: (i) effect the reduction of the exercise price of
any outstanding Option or Stock Appreciation Rights under the Plan (other than
pursuant to Section 9 relating to adjustments upon changes in stock), or (ii)
cancel any outstanding Options or Stock Appreciation Rights with an exercise
price that is greater than the Fair Market Value on the date of cancellation in
exchange for the grant in substitution therefore of cash or new Stock Awards
under the Plan with an exercise price that is less than the original exercise
price of the Options or Stock Appreciation Rights, unless the stockholders of
the Company have approved such an action within twelve

 

(12) months prior to such an event.

 

(g)

Minimum Vesting Requirements. No Award granted on or after June 5, 2019 may vest
(or, if applicable, be exercisable) until at least 12 months following the date
of grant of the Award; provided, however, that shares of Common Stock up to 5%
of the Share Reserve (as defined in Section 3(a)) may be issued pursuant to
Awards granted on or after June 5, 2019 that do not meet such vesting (and, if
applicable, exercisability) requirements.

 

 

(h)

Dividends and Dividend Equivalents. Dividends or dividend equivalents may be
paid or credited, as applicable, with respect to any shares of Common Stock
subject to an Award, as determined by the Board and contained in the applicable
Award Agreement; provided, however, that (i) no dividends or dividend
equivalents may be paid with respect to any such shares before the date such
shares have vested under the terms of such Award Agreement, (ii) any dividends
or dividend equivalents that are credited with respect to any such shares will
be subject to all of the terms and conditions applicable to such shares under
the terms of such Award Agreement (including, but not limited to, any vesting
conditions), and (iii) any dividends or dividend equivalents that are credited
with respect to any such shares will be forfeited to the Company on the date, if
any, such shares are forfeited to or repurchased by the Company due to a failure
to meet any vesting conditions under the terms of such Award Agreement.

 

 

 

3.

SHARES SUBJECT TO THE PLAN.

(a)

Share Reserve. Subject to the provisions of Section 9(a) relating to
Capitalization Adjustments, the aggregate number of shares of Common Stock that
may be issued pursuant to Stock Awards from and after the Effective Date shall
not exceed 48,297,190 shares (the “Share Reserve”), which number includes the
Prior Plans Available Reserve and the Returning Shares, if any, as such shares
become available from time to time. For clarity, the Share Reserve is a
limitation in the number of shares of the Common Stock that may be issued
pursuant to the Plan and does not limit the granting of Stock Awards except as
provided in Section 7(a). Shares may be issued in connection with a merger or
acquisition as permitted by NASD Rule 4350(i)(1)(A)(iii) or, if applicable, NYSE
Listed Company Manual Section 303A.08, or AMEX Company Guide Section 711 and
such issuance shall not reduce the number of shares available for issuance under
the Plan. Furthermore, if a Stock Award (i) expires or otherwise terminates
without all of the shares covered by such Stock Award having been issued or (ii)
is settled in cash (i.e., the holder of the Stock Award receives cash rather
than stock), such expiration, termination or settlement shall not reduce (or
otherwise offset) the number of shares of Common Stock that may be issued
pursuant to the Plan.

 

 

 

(b)

Fungible Share Counting.

 

(i)Subject to Section 3(c), the number of shares of Common Stock available for
issuance under the Plan shall be reduced by: (A) one (1) share for each share of
Common Stock issued pursuant to an Appreciation Award granted under the Plan;
(B) one and sixty-one hundredths (1.61) shares for each share of Common Stock
issued pursuant to a Full Value Award granted under the Plan prior to June 5,
2019; (C) one and fifty-five

 

 

--------------------------------------------------------------------------------

hundredths (1.55) shares for each share of Common Stock issued pursuant to a
Full Value Award granted under the Plan on or after June 5, 2019 and prior to
June 3, 2020; and (D) one and seven hundredths (1.07) shares for each share of
Common Stock issued pursuant to a Full Value Award granted under the Plan on or
after June 3, 2020.

 

(ii)Subject to Section 3(c), the number of shares of Common Stock available for
issuance under the Plan shall be increased by: (A) one (1) share for each
Returning Share or share of Common Stock that again becomes available for
issuance under the Plan pursuant to Section 3(c)(i), in each case that is
subject to an Appreciation Award; (B) one and sixty-one hundredths (1.61) shares
for each Returning Share or share of  Common Stock that again becomes available
for issuance under the Plan pursuant to Section 3(c)(i), in each case that is
subject to a Full Value Award that returns to the Plan prior to June 5, 2019;
(C) one and fifty-five hundredths (1.55) shares for each Returning Share or
share of Common Stock that again becomes available for issuance under the Plan
pursuant to Section 3(c)(i), in each case that is subject to a Full Value Award
that returns to the Plan on or after June 5, 2019 and prior to June 3, 2020; and
(D) one and seven hundredths (1.07) shares for each Returning Share or share of
Common Stock that again becomes available for issuance under the Plan pursuant
to Section 3(c)(i), in each case that is subject to a Full Value Award that
returns to the Plan on or after June 3, 2020.

 

 

(c)

Reversion of Shares to the Share Reserve.

 

(i)Shares Available For Subsequent Issuance. If any shares of Common Stock
issued pursuant to a Stock Award are forfeited back to the Company because of
the failure to meet a contingency or condition required to vest such shares in
the Participant, then the shares which are forfeited shall revert to and again
become available for issuance under the Plan. Notwithstanding the provisions of
this Section 3(c)(i), any such shares shall not be subsequently issued pursuant
to the exercise of Incentive Stock Options.

 

(ii)Shares Not Available For Subsequent Issuance. The following shares of Common
Stock shall not become available again for issuance under the Plan: (A) any
shares that are reacquired or withheld (or not issued) by the Company to satisfy
the exercise, strike or purchase price of a Stock Award, a Prior Plan Award or
an Inducement Plan Award (including any shares subject to such award that are
not delivered because such award is exercised through a reduction of shares
subject to such award (i.e., “net exercised”)); (B) any shares that are
reacquired or withheld (or not issued) by the Company to satisfy a tax
withholding obligation in connection with a Stock Award, a Prior Plan Award or
an Inducement Plan Award; (C) any shares repurchased by the Company on the open
market with the proceeds of the exercise, strike or purchase price of a Stock
Award, a Prior Plan Award or an Inducement Plan Award; and (D) in the event that
a Stock Appreciation Right granted under the Plan or a stock appreciation right
granted under either of the Prior Plans or the Inducement Plan is settled in
shares of Common Stock, the gross number of shares of Common Stock subject to
such award.

 

(d)

Incentive Stock Option Limit. Notwithstanding anything to the contrary in this
Section 3(d), subject to the provisions of Section 9(a) relating to
Capitalization Adjustments, the aggregate maximum number of  shares of Common
Stock that may be issued pursuant to the exercise of Incentive Stock Options
shall be the Share Reserve.

 

 

(e)

Section 162(m) Limitation on Annual Grants. Subject to the provisions of Section
9(a) relating to Capitalization Adjustments, at such time as the Company may be
subject to the  applicable  provisions  of  Section 162(m) of the Code, no
Employee shall be eligible to be granted during any calendar year Stock Awards
whose value is determined by reference to an increase over an exercise or strike
price of at least one hundred percent (100%) of the Fair Market Value on the
date the Stock Award is granted (that is, Options or Stock Appreciation Rights)
covering more than eight hundred thousand (800,000) shares of Common Stock.

 

 

(f)

Source of Shares. The stock issuable under the Plan shall be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the market or otherwise.

 

 

 

--------------------------------------------------------------------------------

 

4.

ELIGIBILITY.

(a)

Eligibility for Specific Stock Awards. Incentive Stock Options may be granted
only to employees of the Company or a parent corporation or subsidiary
corporation (as such terms are defined in Sections 424(e) and

 

(f)of the Code). Stock Awards other than Incentive Stock Options may be granted
to Employees, Directors and Consultants.

 

(b)

Ten Percent Stockholders. A Ten Percent Stockholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value on the date of grant and the
Option is not exercisable after the expiration of five (5) years from the date
of grant.

 

 

(c)

Consultants. A Consultant shall be eligible for the grant of a Stock Award only
if, at the time of grant, a Form S-8 Registration Statement under the Securities
Act (“Form S-8”) is available to register either the offer or the sale of the
Company’s securities to such Consultant because of the nature of the services
that the Consultant is providing to the Company, because the Consultant is a
natural person, or because of any other rule governing the use of Form S-8.

 

 

 

5.

OPTION PROVISIONS.

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates shall be
issued for shares of Common Stock purchased on exercise of each type of Option.
If an Option is not specifically designated as an Incentive Stock Option, then
the Option shall be a Nonstatutory Stock Option. The provisions of
separate  Options need not be identical; provided, however, that each Option
Agreement shall include (through incorporation of provisions hereof by reference
in the Option Agreement or otherwise) the substance of each of the following
provisions:

 

(a)

Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option shall  be exercisable after the expiration of ten (10)
years from the date of its grant or such shorter period specified in the Option
Agreement.

 

 

(b)

Exercise Price. Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, the exercise price of each Option shall be not less than one
hundred percent (100%) of the Fair Market Value of the Common Stock subject to
the Option on the date the Option is granted. Notwithstanding the foregoing, an
Option may be granted with an exercise price lower than one hundred percent
(100%) of the Fair Market Value of the Common Stock subject to the Option if
such Option is granted pursuant to an assumption of or substitution for another
option in a manner consistent with the provisions of Section 424(a) of the Code
(whether or not such options are Incentive Stock Options).

 

 

(c)

Consideration. The purchase price of Common Stock acquired pursuant to the
exercise of an Option shall be paid, to the extent permitted by applicable law
and as determined by the Board in its sole discretion, by any combination of the
methods of payment set forth below. The Board shall have the authority to grant
Options that do not permit all of the following methods of payment (or otherwise
restrict the ability to use certain methods) and to grant Options that require
the consent of the Company to utilize a particular method of payment. The
methods of payment permitted by this Section 5(c) are:

 

 

 

(i)

by cash, check, bank draft or money order payable to the Company;

 

(ii)pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;

 

 

--------------------------------------------------------------------------------

 

(iii)

by delivery to the Company (either by actual delivery or attestation) of shares
of Common Stock;

 

(iv)by a “net exercise” arrangement pursuant to which the Company will reduce
the number of  shares of Common Stock issued upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; provided, however, that the Company shall accept a cash or other
payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued; provided, further, that shares of Common Stock will no
longer be outstanding under an Option and will not be exercisable thereafter to
the extent that

(A)shares are used to pay the exercise price pursuant to the “net exercise,” (B)
shares are delivered to the Participant as a result of such exercise, and (C)
shares are withheld to satisfy tax withholding obligations; or

 

 

(v)

in any other form of legal consideration that may be acceptable to the Board.

 

(d)

Transferability of Options. The Board may, in its sole discretion, impose such
limitations on the transferability of Options as the Board shall determine. In
the absence of such a determination by the Board to  the contrary, the following
restrictions on the transferability of Options shall apply:

 

 

(i)Restrictions on Transfer. An Option shall not be transferable except by will
or by the laws of descent and distribution and shall be exercisable during the
lifetime of the Optionholder only by the Optionholder; provided, however, that
the Board may, in its sole discretion, permit transfer of the Option in a manner
consistent with applicable tax and securities laws upon the Optionholder’s
request.

 

(ii)Domestic Relations Orders. Notwithstanding the foregoing, an Option may be
transferred pursuant to a domestic relations order, provided, however, that an
Incentive Stock Option may be deemed to be a Nonqualified Stock Option as a
result of such transfer.

 

(iii)Beneficiary Designation. Notwithstanding the foregoing, the Optionholder
may, by delivering written notice to the Company, in a form provided by or
otherwise satisfactory to the Company, designate a third party who, in the event
of the death of the Optionholder, shall thereafter be the beneficiary of an
Option with the right to exercise the Option and receive the Common Stock or
other consideration resulting from an Option exercise.

 

(e)

Vesting Generally. The total number of shares of Common Stock subject to an
Option may vest and therefore become exercisable in periodic installments that
may or may not be equal. The Option may be subject to such other terms and
conditions on the time or times when it may or may not be exercised (which may
be based on the satisfaction of Performance Goals or other criteria) as the
Board may deem appropriate. The vesting provisions of individual Options may
vary. The provisions of this Section 5(e) are subject to Section 2(g) and any
Option provisions governing the minimum number of shares of Common Stock as to
which an Option may be exercised.

 

 

(f)

Termination of Continuous Service. Except as otherwise provided in the
applicable Option Agreement or other agreement between the Optionholder and the
Company, in the event that an Optionholder’s Continuous Service terminates
(other than upon the Optionholder’s death or Disability), the Optionholder may
exercise his or her Option (to the extent that the Optionholder was entitled to
exercise such Option as of the date of termination of Continuous Service) but
only within such period of time ending on the earlier of (i) the date three (3)
months following the termination of the Optionholder’s Continuous Service (or
such longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement. If,
after termination of Continuous Service, the Optionholder does not exercise his
or her Option within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.

 

 

(g)

Extension of Termination Date. Unless otherwise provided in an Optionholder’s
Option Agreement, if the exercise of the Option following the termination of the
Optionholder’s Continuous Service would be

 

 

 

--------------------------------------------------------------------------------

prohibited at any time solely because the issuance of shares of Common Stock
would violate the registration requirements under the Securities Act, then the
Option shall terminate on the earlier of (i) the expiration of a period equal to
the original post-termination exercise period applicable to such Award during
which the exercise of the Option would not be in violation of such registration
requirements, or (ii) the expiration of the term of the Option as set forth in
the Option Agreement. In addition, unless otherwise provided in an
Optionholder’s Option Agreement, if the sale of the Common Stock received upon
exercise of an Option following the termination of the Optionholder’s Continuous
Service would violate the Company’s insider trading policy, then the Option
shall terminate on the earlier of (i) the expiration of a period equal to the
original post-termination exercise period applicable to such Award during which
the exercise of the Option would not be in violation of the Company’s insider
trading policy, (ii) the 15th day of the third month after the date on which the
Option would cease to be exercisable but for this Section 5(g), or such longer
period as would not cause the Option to become subject to Section 409A(a)(1) of
the Code; or (iii) the expiration of the term of the Option as set forth in the
Option Agreement.

 

(h)

Disability of Optionholder. In the event that an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination of Continuous
Service), but only within such period of time ending on the earlier of (i) the
date twelve (12) months following such termination of Continuous Service (or
such longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement. If,
after termination of Continuous Service, the Optionholder does not exercise his
or her Option within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.

 

 

(i)

Death of Optionholder. In the event that (i) an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s death, or (ii) the
Optionholder dies within the period (if any) specified in the Option Agreement
after the termination of the Optionholder’s Continuous Service for a reason
other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated as the beneficiary of
the Option upon the Optionholder’s death, but only within the period ending on
the earlier of (A) the date eighteen (18) months following the date of death (or
such longer or shorter period specified in the Option Agreement), or (B) the
expiration of the term of such Option as set forth in the Option Agreement. If,
after the Optionholder’s death, the Option is not exercised within the time
specified herein or in the Option Agreement (as applicable), the Option shall
terminate. If the Optionholder designates a third party beneficiary of the
Option in accordance with Section 5(d)(iii), then upon the death of the
Optionholder such designated beneficiary shall have the sole right to exercise
the Option and receive the Common Stock or other consideration resulting from an
Option exercise.

 

 

(j)

Non-Exempt Employees. No Option granted to an Employee who is a non-exempt
employee for purposes of the Fair Labor Standards Act shall be first exercisable
for any shares of Common Stock until at least six (6) months following the date
of grant of the Option. The foregoing provision is intended to operate so that
any income derived by a non-exempt employee in connection with the exercise or
vesting of an Option will be exempt from his or her regular rate of pay.

 

 

 

6.

PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

(a)

Restricted Stock Awards. Each Restricted Stock Award Agreement shall be in such
form and shall contain such terms and conditions as the Board shall deem
appropriate. To the extent consistent with the Company’s Bylaws, at the Board’s
election, shares of Common Stock may be (x) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse; or (y) evidenced by a certificate, which certificate shall be
held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award Agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Award Agreements need
not be identical; provided, however, that each

 

 

 

--------------------------------------------------------------------------------

Restricted Stock Award Agreement shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

 

(i)Consideration. A Restricted Stock Award may be awarded in consideration for
(A) past or future services actually or to be rendered to the Company or an
Affiliate, or (B) any other form of legal consideration that may be acceptable
to the Board in its sole discretion and permissible under applicable law.

 

(ii)Vesting. Subject to Section 2(g), shares of Common Stock awarded under the
Restricted Stock Award Agreement may be subject to forfeiture to the Company in
accordance with a vesting schedule to be determined by the Board.

 

(iii)Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company may receive via a
forfeiture condition, any or all of the shares of Common Stock held by the
Participant that have not vested as of the date of termination of Continuous
Service under the terms of the Restricted Stock Award Agreement.

 

(iv)Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board shall determine in its sole discretion, so long as
Common Stock awarded under the Restricted Stock Award Agreement remains subject
to the terms of the Restricted Stock Award Agreement.

 

(b)

Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement shall
be in such form and shall contain such terms and conditions as the Board shall
deem appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions
of  separate Restricted Stock Unit Award Agreements need not be identical;
provided, however, that each Restricted Stock Unit Award Agreement shall include
(through incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:

 

 

(i)Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that  may be acceptable to the Board in its sole
discretion and permissible under applicable law.

 

(ii)Vesting. Subject to Section 2(g), at the time of the grant of a Restricted
Stock Unit Award, the Board may impose such restrictions or conditions to the
vesting of the Restricted Stock Unit Award as it, in its sole discretion, deems
appropriate.

 

(iii)Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.

 

(iv)Additional Restrictions. At the time of the grant of a Restricted Stock Unit
Award, the Board,  as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of  Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.

 

(v)Termination of Participant’s Continuous Service. Except as otherwise provided
in the applicable Restricted Stock Unit Award Agreement, such portion of the
Restricted Stock Unit Award that has not vested will be forfeited upon the
Participant’s termination of Continuous Service.

 

 

--------------------------------------------------------------------------------

(vi)Compliance with Section 409A of the Code. Notwithstanding anything to the
contrary set forth herein, any Restricted Stock Unit Award granted under the
Plan that is not exempt from the requirements of Section 409A of the Code shall
contain such provisions so that such Restricted Stock Unit Award will comply
with the requirements of Section 409A of the Code. Such restrictions, if any,
shall be determined by the Board  and contained in the Restricted Stock Unit
Award Agreement evidencing such Restricted Stock Unit Award.

 

(c)

Stock Appreciation Rights. Each Stock Appreciation Right Agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. Stock Appreciation Rights may be  granted as stand-alone Stock
Awards or in tandem with other Stock Awards. The terms and conditions of Stock
Appreciation Right Agreements may change from time to time, and the terms and
conditions of separate Stock Appreciation Right Agreements need not be
identical; provided, however, that each Stock Appreciation Right Agreement shall
include (through incorporation of the provisions hereof by reference in the
Agreement or otherwise) the substance of each of the following provisions:

 

 

(i)Term. No Stock Appreciation Right shall be exercisable after the expiration
of ten (10) years from the date of its grant or such shorter period specified in
the Stock Appreciation Right Agreement.

 

(ii)Strike Price. Each Stock Appreciation Right will be denominated in shares of
Common Stock equivalents. The strike price of each Stock Appreciation Right
shall not be less than one hundred percent (100%) of the Fair Market Value of
the Common Stock equivalents subject to the Stock Appreciation Right on the
date  of grant.

 

(iii)Calculation of Appreciation. The appreciation distribution payable on the
exercise of a Stock Appreciation Right will be not greater than an amount equal
to the excess of (A) the aggregate Fair Market Value (on the date of the
exercise of the Stock Appreciation Right) of a number of shares of Common Stock
equal to  the number of Common Stock equivalents in which the Participant is
vested under such Stock Appreciation Right, and with respect to which the
Participant is exercising the Stock Appreciation Right on such date, over

 

(B)

the strike price that will be determined by the Board at the time of grant of
the Stock Appreciation Right.

 

(iv)Vesting. Subject to Section 2(g), at the time of the grant of a Stock
Appreciation Right, the Board may impose such restrictions or conditions to the
vesting of such Stock Appreciation Right as it, in its sole discretion, deems
appropriate.

 

(v)Exercise. To exercise any outstanding Stock Appreciation Right, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Agreement evidencing such
Stock Appreciation Right.

 

(vi)Payment. The appreciation distribution in respect to a Stock Appreciation
Right may be paid in Common Stock, in cash, in any combination of the two or in
any other form of consideration, as determined by the Board and contained in the
Stock Appreciation Right Agreement evidencing such Stock Appreciation Right.

 

(vii)Termination of Continuous Service. In the event that a Participant’s
Continuous Service terminates, the Participant may exercise his or her Stock
Appreciation Right (to the extent that the Participant  was entitled to exercise
such Stock Appreciation Right as of the date of termination) but only within
such period of time ending on the earlier of (A) the date three (3) months
following the termination of the Participant’s Continuous Service (or such
longer or shorter period specified in the Stock Appreciation Right Agreement),
or

(B) the expiration of the term of the Stock Appreciation Right as set forth in
the Stock Appreciation Right Agreement. If, after termination, the Participant
does not exercise his or her Stock Appreciation Right within the time specified
herein or in the Stock Appreciation Right Agreement (as applicable), the Stock
Appreciation Right shall terminate.

 

(viii)Compliance with Section 409A of the Code. Notwithstanding anything to the
contrary set forth herein, any Stock Appreciation Rights granted under the Plan
that are not exempt from the requirements of

 

 

--------------------------------------------------------------------------------

Section 409A of the Code shall contain such provisions so that such Stock
Appreciation Rights will comply with the requirements of Section 409A of the
Code. Such restrictions, if any, shall be determined by the Board and contained
in the Stock Appreciation Right Agreement evidencing such Stock Appreciation
Right.

 

 

(d)

Performance Awards.

 

(i)Performance Stock Awards. A Performance Stock Award is a Stock Award that may
be granted, may vest, or may be exercised based upon the attainment during a
Performance Period of certain Performance Goals. A Performance Stock Award may,
but need not, require the completion of a specified period of Continuous
Service. Subject to Section 2(g), the length of any Performance Period, the
Performance Goals to be achieved during the Performance Period, and the measure
of whether and to what degree such Performance Goals have been attained shall be
conclusively determined by the Committee in its sole discretion. The maximum
number of shares that may be granted to any Participant in a calendar year
attributable to Stock Awards described in this Section 6(d)(i) shall not exceed
five hundred thousand (500,000) shares of Common Stock. In addition, to the
extent permitted by applicable law and the applicable Award Agreement, the Board
may determine that cash may be used in payment of Performance Stock Awards.

 

(ii)Performance Cash Awards. A Performance Cash Award is a cash award that may
be granted upon the attainment during a Performance Period of certain
Performance Goals. A Performance Cash Award may also require the completion of a
specified period of Continuous Service. Subject to Section 2(g), the length of
any Performance Period, the Performance Goals to be achieved during the
Performance Period, and the measure of whether and to what degree such
Performance Goals have been attained shall be conclusively determined by the
Committee in its sole discretion. The maximum value that may be granted to any
Participant in a calendar year attributable to Performance Cash Awards described
in this Section 6(d)(ii) shall not exceed one million dollars ($1,000,000). The
Board may provide for or, subject to such terms and conditions as the Board may
specify, may permit a Participant to elect for, the payment of any Performance
Cash Award to be deferred to a specified date or event. The Committee may
specify the form of payment of Performance Cash Awards, which may be cash or
other property, or may provide for a Participant to have the option for his or
her Performance Cash Award, or such portion thereof as the Board may specify, to
be paid in whole or in part in cash or other property. In addition, to the
extent permitted by applicable law and the applicable Award Agreement, the Board
may determine that Common Stock authorized under this Plan may be used in
payment of Performance Cash Awards, including additional shares in excess of the
Performance Cash Award as an inducement to hold shares of Common Stock.

 

(e)

Other Stock Awards. Other forms of Stock Awards valued in whole or in part by
reference to, or otherwise based on, Common Stock may be granted either alone or
in addition to Stock Awards provided for under Section 5 and the preceding
provisions of this Section 6. Subject to the provisions of the Plan (including,
but not limited to, Sections 2(g) and 2(h)), the Board shall have sole and
complete authority to determine the persons to whom and the time or times at
which such Other Stock Awards will be granted, the number of shares of Common
Stock (or the cash equivalent thereof) to be granted pursuant to such Other
Stock Awards and all other terms and conditions of such Other Stock Awards.

 

 

 

7.

COVENANTS OF THE COMPANY.

(a)

Availability of Shares. During the terms of the Stock Awards, the Company shall
keep available at all times the number of shares of Common Stock reasonably
required to satisfy such Stock Awards.

 

 

(b)

Securities Law Compliance. The Company shall seek to obtain from each regulatory
commission or agency having jurisdiction over the Plan such authority as may be
required to grant Stock Awards and to issue and sell shares of Common Stock upon
exercise of the Stock Awards; provided, however, that this undertaking shall not
require the Company to register under the Securities Act the Plan, any Stock
Award or any Common Stock issued or issuable pursuant to any such Stock Award.
If, after reasonable efforts, the Company is unable to

 

 

 

--------------------------------------------------------------------------------

obtain from any such regulatory commission or agency the authority that counsel
for the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company shall be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and
until  such authority is obtained.

 

(c)

No Obligation to Notify. The Company shall have no duty or obligation to any
holder of a Stock Award to advise such holder as to the time or manner of
exercising such Stock Award. Furthermore, the Company shall have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of a Stock Award or a possible period in which the Stock Award may
not be exercised. The Company has no duty or obligation to minimize the tax
consequences of a Stock Award to the holder of such Stock Award.

 

 

 

8.

MISCELLANEOUS.

(a)

Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares of
Common Stock pursuant to Stock Awards shall constitute general funds of the
Company.

 

 

(b)

Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of a Stock Award to any Participant shall be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant.

 

 

(c)

Stockholder Rights. No Participant shall be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to such Stock Award unless and until such Participant has exercised the
Stock Award pursuant to its terms and the Participant shall not be deemed to be
a stockholder of record until the issuance of the Common Stock pursuant to such
exercise has been entered into the books and records of the Company.

 

 

(d)

No Employment or Other Service Rights. Nothing in the Plan, any Stock Award
Agreement or other instrument executed thereunder or in connection with any
Award granted pursuant to the Plan shall confer upon any Participant any right
to continue to serve the Company or an Affiliate in the capacity in effect at
the time the Stock Award was granted or shall affect the right of the Company or
an Affiliate to terminate (i) the employment of an Employee with or without
notice and with or without cause, (ii) the service of a Consultant pursuant to
the terms of such Consultant’s agreement with the Company or an Affiliate, or
(iii) the service of a Director pursuant to the Bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.

 

 

(e)

Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are  exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and any
Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).

 

 

(f)

Investment Assurances. The Company may require a Participant, as a condition of
exercising or acquiring Common Stock under any Stock Award, (i) to give written
assurances satisfactory to the Company as to the Participant’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
shall be inoperative if (A) the

 

 

 

--------------------------------------------------------------------------------

issuance of the shares upon the exercise or acquisition of Common Stock under
the Stock Award has been registered under a then currently effective
registration statement under the Securities Act, or (B) as to any particular
requirement, a determination is made by counsel for the Company that such
requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the Common
Stock.

 

(g)

Withholding Obligations. Unless prohibited by the terms of a Stock Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Award by any of the following
means (in addition to the Company’s right to withhold from any compensation paid
to the Participant by the Company) or by a combination of such means: (i)
causing the Participant to tender a cash payment; (ii) withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to the
Participant in connection with the Award; (iii) withholding cash from an Award
settled in cash; or

 

(iv) by such other method as may be set forth in the Award Agreement.

 

(h)

Electronic Delivery. Any reference herein to a “written” agreement or document
shall include any agreement or document delivered electronically or posted on
the Company’s intranet.

 

 

(i)

Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may establish programs and procedures for deferral elections
to be made by Participants. Deferrals by Participants will be made in accordance
with Section 409A of the Code. Consistent with Section 409A of the Code, the
Board may provide for distributions while a Participant is still an employee.
The Board is authorized to make deferrals of Stock Awards and determine when,
and in what annual percentages, Participants may receive payments, including
lump sum payments, following the Participant’s termination of employment or
retirement, and implement such other terms and conditions consistent with the
provisions of the Plan and in accordance with applicable law.

 

 

(j)

Compliance with Section 409A of the Code. To the extent that the Board
determines that any Award granted under the Plan is subject to Section 409A of
the Code, the Award Agreement evidencing such Award shall incorporate the terms
and conditions necessary to avoid the consequences specified in Section
409A(a)(1)  of the Code. To the extent applicable, the Plan and Award Agreements
shall be interpreted in accordance with Section 409A of the Code and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued or amended after the Effective Date. Notwithstanding any provision of the
Plan to the contrary, in the event that following the Effective Date the Board
determines that any Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the Effective Date), the Board may adopt such amendments
to the Plan and the applicable Award Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Board determines are necessary or
appropriate to (i) exempt the Award from Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (ii) comply with the requirements of Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued or amended after the Effective Date.

 

 

 

9.

ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.

(a)

Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board shall appropriately adjust: (i) the class(es) and maximum number of
securities subject to  the  Plan  pursuant  to  Section 3(a), (ii) the class(es)
and maximum number of securities that may be issued pursuant to the exercise of
Incentive Stock Options pursuant to Section 3(d), (iii) the class(es) and
maximum number of securities that may

 

 

 

--------------------------------------------------------------------------------

be awarded to any person pursuant to Section 3(e) and 6(d)(i), and (iv) the
class(es) and number of securities and price per share of stock subject to
outstanding Stock Awards. The Board shall make such adjustments, and its
determination shall be final, binding and conclusive.

 

(b)

Dissolution or Liquidation. Except as otherwise provided in the Stock Award
Agreement, in the  event of a dissolution or liquidation of the Company, all
outstanding Stock Awards (other than Stock Awards consisting of vested and
outstanding shares of Common Stock not subject to the Company’s right of
repurchase) shall terminate immediately prior to the completion of such
dissolution or liquidation, and the shares of Common Stock subject to the
Company’s repurchase option may be repurchased by the Company notwithstanding
the fact that the holder of such Stock Award is providing Continuous Service.

 

 

(c)

Transactions. The provisions of this Section 9(c) shall apply to each
outstanding Stock Award in the event of a Transaction unless otherwise provided
in the instrument evidencing the Stock Award, in any other written agreement
between the Company or any Affiliate and the Participant, or in any director
compensation policy of the Company.

 

 

(i)Stock Awards May Be Assumed. In the event of a Transaction, any surviving
corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all outstanding
Stock Awards or may substitute similar stock awards for any or all outstanding
Stock Awards (including, but not limited to, awards to acquire the same
consideration paid to the stockholders of the Company pursuant to the
Transaction), and any reacquisition or repurchase rights held by the Company in
respect of Common Stock issued pursuant to any outstanding Stock Awards may be
assigned by the Company to the surviving corporation or acquiring corporation
(or the surviving or acquiring corporation’s parent company). For clarity, in
the event of a Transaction, any surviving corporation or acquiring corporation
(or the surviving or acquiring corporation’s parent company) may choose to
assume or continue only a portion of an outstanding Stock Award, to substitute a
similar stock award for only a portion of an outstanding Stock Award, or to
assume or continue, or substitute similar stock awards for, the outstanding
Stock Awards held by some, but not all, Participants. The terms of any such
assumption, continuation or substitution shall be set by the Board.

 

(ii)Stock Awards Held by Current Participants. In the event of a Transaction in
which the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company) does not assume or continue outstanding
Stock Awards, or substitute similar stock awards for outstanding Stock  Awards,
then with respect to any such Stock Awards that have not been assumed, continued
or substituted and that are held by Participants whose Continuous Service has
not terminated prior to the effective time of the Transaction (referred to as
the “Current Participants”), the vesting (and exercisability, if applicable) of
such Stock Awards shall be accelerated in full (and with respect to Performance
Stock Awards, vesting shall be deemed to be satisfied at the greater of (x) the
target level of performance or (y) the actual level of performance measured in
accordance with the applicable Performance Goals as of the date of the
Transaction) to a date prior to the effective time of the Transaction
(contingent upon the closing or completion of the Transaction) as the Board
shall determine (or, if the Board does not determine such a date, to the date
that is five (5) days prior to the effective time of the Transaction), and such
Stock Awards shall terminate if not exercised (if applicable) prior to the
effective time of the Transaction in accordance with the exercise procedures
determined by the Board, and any reacquisition or repurchase rights held by the
Company with respect to such Stock Awards shall lapse (contingent upon the
closing or completion of the Transaction).

 

(iii)Stock Awards Held by Participants other than Current Participants. In the
event of a Transaction in which the surviving corporation or acquiring
corporation (or the surviving or acquiring corporation’s parent company) does
not assume or continue outstanding Stock Awards, or substitute similar  stock
awards for outstanding Stock Awards, then with respect to any such Stock Awards
that have not been assumed, continued or substituted and that are held by
Participants other than Current Participants, such Stock  Awards shall terminate
if not exercised (if applicable) prior to the effective time of the Transaction
in accordance with the exercise procedures determined by the Board; provided,
however, that any reacquisition or repurchase

 

 

--------------------------------------------------------------------------------

rights held by the Company with respect to such Stock Awards shall not terminate
and may continue to be exercised notwithstanding the Transaction.

 

(iv)Payment for Stock Awards in Lieu of Exercise. Notwithstanding the foregoing,
in the event  any outstanding Stock Award held by a Participant will terminate
if not exercised prior to the effective time of a Transaction, the Board may
provide that the Participant may not exercise such Stock Award but instead will
receive a payment, in such form as may be determined by the Board, equal in
value to the excess, if any, of

(A) the value of the property the Participant would have received upon the
exercise of such Stock Award immediately prior to the effective time of the
Transaction, over (B) any exercise price payable by the Participant in
connection with such exercise. For clarity, such payment may be zero if the
value of such property is equal to or less than the exercise price. Payments
under this provision may be delayed to the same extent that payment of
consideration to the holders of the Common Stock in connection with the
Transaction is delayed as a result of escrows, earn outs, holdbacks or any other
contingencies.

 

(d)

Change in Control. Unless provided otherwise in the Stock Award Agreement for a
Stock Award, in any other written agreement or plan between the Company or any
Affiliate and the Participant, or in any director compensation policy of the
Company, a Stock Award will not be subject to additional acceleration of vesting
and exercisability upon or after a Change in Control.

 

 

 

10.

TERMINATION OR SUSPENSION OF THE PLAN.

(a)

Plan Term. Unless sooner terminated by the Board pursuant to Section 2, the Plan
shall automatically terminate on April 21, 2026. No Awards may be granted under
the Plan while the Plan is suspended or after it is terminated.

 

 

(b)

No Impairment of Rights. Termination of the Plan shall not impair rights and
obligations under any Award granted while the Plan is in effect except with the
written consent of the affected Participant.

 

 

 

11.

EFFECTIVE DATE OF PLAN.

This Plan originally became effective on the Effective Date. This amendment and
restatement of the Plan is effective June 3, 2020.

 

 

12.

CHOICE OF LAW.

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

 

13.

DEFINITIONS. As used in the Plan, the definitions contained in this Section 13
shall apply to the capitalized terms indicated below:

 

(a)

“Affiliate” means, at the time of determination, any “parent” or “subsidiary” of
the Company as such terms are defined in Rule 405 of the Securities Act. The
Board shall have the authority to determine the time or times at which “parent”
or “subsidiary” status is determined within the foregoing definition.

 

 

(b)

“Appreciation Award” means (i) a stock option or stock appreciation right
granted under either of the Prior Plans or the Inducement Plan or (ii) an Option
or Stock Appreciation Right, in each case with respect to which the exercise or
strike price is at least one hundred percent (100%) of the Fair Market Value of
the  Common Stock subject to the stock option or stock appreciation right, or
Option or Stock Appreciation Right, as applicable, on the date of grant.

 

 

 

--------------------------------------------------------------------------------

 

(c)

“Award” means a Stock Award or a Performance Cash Award.

 

(d)

“Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.

 

 

 

(e)

“Board” means the Board of Directors of the Company.

 

(f)

“Capitalization Adjustment” means any change that is made in, or other events
that occur with respect to, the Common Stock subject to the Plan or subject to
any Stock Award after the Effective Date without the receipt of consideration by
the Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company. Notwithstanding the foregoing, the conversion of
any convertible securities of the Company shall not be treated as a transaction
“without receipt of consideration” by the Company.

 

 

(g)

“Cause” means with respect to a Participant, the occurrence of any of the
following events: (i) such Participant’s commission of any felony or any crime
involving fraud, dishonesty or moral turpitude under the laws of the United
States or any state thereof; (ii) such Participant’s attempted commission of, or
participation in, a fraud or act of dishonesty against the Company; (iii) such
Participant’s intentional, material violation of any contract or agreement
between the Participant and the Company or of any statutory duty owed to the
Company;

 

(iv) such Participant’s unauthorized use or disclosure of the Company’s
confidential information or trade secrets; or (v) such Participant’s gross
misconduct. The determination that a termination of the Participant’s Continuous
Service is either for Cause or without Cause shall be made by the Company in its
sole discretion. Any determination by the Company that the Continuous Service of
a Participant was terminated by reason of  dismissal without Cause for the
purposes of outstanding Awards held by such Participant shall have no effect
upon any determination of the rights or obligations of the Company or such
Participant for any other purpose.

 

(h)

“Change in Control” means the occurrence, in a single transaction or in a series
of related transactions, of any one or more of the following events:

 

 

(i)any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction . Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company  by an investor, any affiliate
thereof or any other Exchange Act Person from the Company in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities or (B)
solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur;

 

(ii)there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either

(A) outstanding voting securities representing more than fifty percent (50%) of
the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) more than fifty percent (50%) of the
combined outstanding voting power of the parent of the surviving Entity in such
merger,

 

 

--------------------------------------------------------------------------------

consolidation or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction;

 

(iii)there is consummated a sale, lease, exclusive license or other disposition
of all or substantially  all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or

 

(iv)individuals who, on the date this Plan is adopted by the Board, are members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board
member  was approved or recommended by a majority vote of the members of the
Incumbent Board then still in office, such new member shall, for purposes of
this Plan, be considered as a member of the Incumbent Board.

 

For clarity, the term Change in Control shall not include a sale of assets,
merger or other transaction effected exclusively for the purpose of changing the
domicile of the Company.

 

Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the  Participant shall
supersede the foregoing definition with respect to Awards subject to such
agreement; provided, however, that (x) if no definition of Change in Control or
any analogous term is set forth in such an individual written agreement, the
foregoing definition shall apply, and (y) no Change in Control (or any analogous
term) will be deemed to occur with respect to Awards subject to such an
individual written agreement without a requirement that the Change in Control
(or any analogous term) actually occur.

 

 

(i)

“Code” means the Internal Revenue Code of 1986, as amended.

 

(j)

“Committee” means a committee of one (1) or more Directors to whom authority has
been delegated  by the Board in accordance with Section 2(c).

 

 

 

(k)

“Common Stock” means the common stock of the Company.

 

 

(l)

“Company” means Cerus Corporation, a Delaware corporation.

 

(m)

“Consultant” means any person, including an advisor, who is (i) engaged by the
Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, shall not cause a
Director to be considered a “Consultant” for purposes of the Plan.

 

 

(n)

“Continuous Service” means that the Participant’s service with the Company or an
Affiliate, whether as an Employee, Director or Consultant, is not interrupted or
terminated. A change in the capacity in which the Participant renders service to
the Company or an Affiliate as an Employee, Consultant or Director or a change
in the entity for which the Participant renders such service, provided that
there is no interruption or termination of the Participant’s service with the
Company or an Affiliate, shall not terminate a Participant’s Continuous Service.
For example, a change in status from an employee of the Company to a consultant
to an Affiliate or to a Director shall not constitute an interruption of
Continuous Service. To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of any
leave of absence approved by that party, including sick leave, military leave or
any other personal leave. Notwithstanding the foregoing, a leave of absence
shall be treated as

 

 

 

--------------------------------------------------------------------------------

Continuous Service for purposes of vesting in a Stock Award only to such extent
as may be provided in the Company’s leave of absence policy, in the written
terms of any leave of absence agreement or policy applicable to the Participant,
or as otherwise required by law.

 

(o)

“Corporate Transaction” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

 

 

(i)a sale or other disposition of all or substantially all, as determined by the
Board in its sole discretion, of the consolidated assets of the Company and its
Subsidiaries;

 

(ii)a sale or other disposition of at least ninety percent (90%) of the
outstanding securities of the Company;

 

(iii)the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or

 

(iv)the consummation of a merger, consolidation or similar transaction following
which the Company is the surviving corporation but the shares of Common Stock
outstanding immediately preceding the merger, consolidation or similar
transaction are converted or exchanged by virtue of the merger, consolidation or
similar transaction into other property, whether in the form of securities, cash
or otherwise.

 

(p)

“Covered Employee” shall have the meaning provided in Section 162(m)(3) of the
Code and the regulations promulgated thereunder.

 

 

 

(q)

“Director” means a member of the Board.

 

(r)

“Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, as provided in Section 22(e)(3) and 409A(a)(2)(c)(i) of
the Code.

 

 

(s)

“Effective Date” means the original effective date of this Plan document, which
is the date of the annual meeting of stockholders of the Company held in 2008.
This restatement of the Plan document is effective on June 3, 2020, the date of
the annual meeting of the stockholders of the Company held in 2020.

 

 

(t)

“Employee” means any person employed by the Company or an Affiliate. However,
service solely as a Director, or payment of a fee for such services, shall not
cause a Director to be considered an “Employee” for purposes of the Plan.

 

 

 

(u)

“Entity” means a corporation, partnership, limited liability company or other
entity.

 

 

(v)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(w)

“Exchange Act Person” means any natural person, Entity or “group”
(within  the  meaning  of  Section 13(d) or 14(d) of the Exchange Act), except
that “Exchange Act Person” shall not include (i) the Company or any Subsidiary
of the Company, (ii) any employee benefit plan of the Company or any Subsidiary
of the Company or any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date of
the Plan as set forth in Section 11, is the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities.

 

 

 

--------------------------------------------------------------------------------

 

(x)

“Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

 

(i)If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock shall
be the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or market (or the exchange or market with
the greatest volume of trading in the Common Stock) on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable. Unless otherwise provided by the Board, if there is no
closing sales price (or closing bid if no sales were reported) for the Common
Stock on the date of determination, then the Fair Market Value shall be the
closing selling price (or closing bid if no sales were reported) on the last
preceding date for which such quotation exists.

 

(ii)In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined by the Board in good faith.

 

(y)

“Full Value Award” means (i) a stock award granted under either of the Prior
Plans or the Inducement Plan or (ii) a Stock Award, in each case that is not an
Appreciation Award.

 

 

(z)

“Incentive Stock Option” means an option granted pursuant to Section 5 of the
Plan that is intended to be, and qualifies as, an “incentive stock option”
within the meaning of Section 422 of the Code and the regulations promulgated
thereunder.

 

 

(aa) “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

 

(bb)  “Nonstatutory Stock Option” means any option granted pursuant to Section 5
of the Plan that does   not qualify as an Incentive Stock Option.

 

(cc) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(dd) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to the Plan.

 

(ee) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement shall be subject to the terms and conditions of the Plan.

 

(ff) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if permitted  under the terms of this Plan, such other person who holds
an outstanding Option.

 

(gg) “Other Stock Award” means an award based in whole or in part by reference
to the Common Stock which is granted pursuant to the terms and conditions of
Section 6(e).

 

(hh)  “Other Stock Award Agreement” means a written agreement between the
Company and a holder of   an Other Stock Award evidencing the terms and
conditions of an Other Stock Award grant. Each Other Stock Award Agreement shall
be subject to the terms and conditions of the Plan.

 

 

--------------------------------------------------------------------------------

(ii)

“Outside Director” means a Director who either (i) is not a current employee of
the Company or an “affiliated corporation” (within the meaning of Treasury
Regulations promulgated under Section 162(m) of the Code), is not a former
employee of the Company or an “affiliated corporation” who receives compensation
for prior services (other than benefits under a tax-qualified retirement plan)
during the taxable year, has not been an officer of the Company or an
“affiliated corporation,” and does not receive remuneration from the Company or
an “affiliated corporation,” either directly or indirectly, in any capacity
other than as a Director, or (ii) is otherwise considered an “outside director”
for purposes of Section 162(m) of the Code.

 

 

(jj) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

 

(kk) “Participant” means  a person to whom an Award is granted pursuant to the
Plan or, if applicable,  such other person who holds an outstanding Stock Award.

 

(ll) “Performance Cash Award” means an award of cash granted pursuant to the
terms and conditions of Section 6(d)(ii).

 

(mm) “Performance Criteria” means the one or more criteria that the Board shall
select for purposes of establishing the Performance Goals for a Performance
Period. The Performance Criteria that shall be used to establish such
Performance Goals may be based on any one of, or combination of, the following:
(i) earnings per share; (ii) earnings before interest, taxes and depreciation;
(iii) earnings before interest, taxes, depreciation and amortization; (iv) total
stockholder return; (v) return on equity; (vi) return on assets, investment, or
capital employed; (vii) operating margin; (viii) gross margin; (ix) operating
income; (x) net income (before or after taxes); (xi) net operating income; (xii)
net operating income after tax; (xiii) pre-tax profit; (xiv) operating
cash  flow; (xv) sales or revenue targets; (xvi) increases in revenue or product
revenue; (xvii) expenses and cost reduction goals; (xviii) improvement in or
attainment of working capital levels; (xix) economic value added (or an
equivalent metric); (xx) market share; (xxi) cash flow; (xxii) cash flow per
share; (xxiii) share price performance; (xxiv) debt reduction; (xxv)
implementation or completion of projects or processes;

(xxvi) customer satisfaction; (xxvii) stockholders’ equity; and (xxviii) to the
extent that an Award is not intended to comply with Section 162(m) of the Code,
other measures of performance selected by the Board. Partial achievement of the
specified criteria may result in the payment or vesting corresponding to the
degree of achievement as specified in the Stock Award Agreement or the written
terms of a Performance Cash Award. The Board shall, in its sole discretion,
define the manner of calculating the Performance Criteria it selects to use for
such Performance Period.

 

(nn) “Performance Goals” means, for a Performance Period, the one or more goals
established by the Board for the Performance Period based upon the Performance
Criteria. Performance Goals may be based on a Company-wide basis, with respect
to one or more business units, divisions, Affiliates, or business segments, and
in either absolute terms or relative to the performance of one or more
comparable companies or the performance of one or more relevant indices. At the
time of the grant of any Award, the Board is authorized to determine whether,
when calculating the attainment of Performance Goals for a Performance Period:
(i) to exclude restructuring and/or other nonrecurring charges; (ii) to exclude
exchange rate effects, as applicable, for non-U.S. dollar denominated net sales
and operating earnings; (iii) to exclude the effects of changes to generally
accepted accounting standards required by the Financial Accounting Standards
Board; (iv) to exclude the effects of any statutory adjustments to corporate tax
rates; and (v) to exclude the effects of any “extraordinary items” as determined
under generally accepted accounting principles. In addition, the Board retains
the discretion to reduce or eliminate the compensation or economic benefit due
upon attainment of Performance Goals.

 

(oo) “Performance Period” means the period of time selected by the Board over
which the attainment of  one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to and the

 

 

--------------------------------------------------------------------------------

payment of a Stock Award or a Performance Cash Award. Performance Periods may be
of varying and overlapping duration, at the sole discretion of the Board.

(pp) “Performance Stock Award” means a Stock Award granted under the
terms  and  conditions  of Section 6(d)(i).

(qq)“Plan” means this Cerus Corporation 2008 Equity Incentive Plan.

 

(rr)  “Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to  the terms and conditions of Section 6(a).

(ss) “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder  of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement shall be subject to the terms and conditions of the Plan.

(tt) “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).

(uu) “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement shall be subject to the terms and conditions of the Plan.

(vv)“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule  16b-3, as in effect from time to time.

(ww) “Securities Act” means the Securities Act of 1933, as amended.

 

(xx)“Stock Appreciation Right” means a right to receive the appreciation on
Common Stock that is granted pursuant to the terms and conditions of Section
6(c).

(yy) “Stock Appreciation Right Agreement” means a written agreement  between the
Company and a  holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.

(zz) “Stock Award” means any right to receive Common Stock granted under the
Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, a Stock Appreciation
Right, a Performance Stock Award or any Other Stock Award.

(aaa) “Stock Award Agreement” means a written agreement between the Company and
a Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement shall be subject to  the terms and conditions of the Plan.

(bbb) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital) of more than fifty
percent (50%).

 

(ccc) “Ten Percent Stockholder” means
a  person  who  Owns  (or  is  deemed  to  Own  pursuant  to  Section 424(d) of
the Code) stock possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company or any Affiliate.

(ddd)“Transaction” means a Corporate Transaction or a Change in Control.

 